Thiele, J.
(dissenting): I dissent because I think a proper disposition has not been made of this appeal.
We need notice only two paragraphs of the petition — No. 4 which is summarized in the court’s opinion, and No. 5 which is quoted in full.
The whole theory of a petition to fasten liability on this defendant *259for an accident happening on a highway must be that the highway was defective and that the defect was the legal cause of the accident. That is made clear by the statute authorizing maintenance of such an action and our decisions interpreting it. See G. S. 1935, 68-419, and annotations as shown in that statute and in the supplements to it.
It is to be observed first that paragraph 4 charges that at a time stated plaintiff was driving his car eastwardly on a highway alleged in paragraph 5 to be eighteen feet wide, with the right wheels of the car within eighteen inches of the north edge of the sand ridge on the south side of the highway, and that he collided with a car driven wTestwardly by one Howard Campbell, the right wheels of whose car were within eighteen inches of the north side of the highway. That is the whole story of the accident as disclosed by the petition, except as paragraph 5 deals with alleged defects in the highway.
I think it clear that there is no allegation of defect contained in 5 (a), (b) or (c). In 5 (d) it is alleged that there was a ridge of sand extending along the south side of the highway. Standing alone that is not an allegation of a defect. It is alleged that in addition to that ridge there was a sand pile extending onto the highway of sufficient size to leave free from obstruction and open for travel approximately eleven feet of the highway. The greater portion of the court’s opinion is devoted to cases dealing with what is a defect. I shall not discuss those cases. Conceding that this last mentioned sand pile may be said to be a defect, and giving full force to the allegations in paragraph 5 (e) and (f), the next inquiry is, What did the defect have to do with the accident?
The petition states no facts to show why or how two cars, each allegedly on its own side of an eighteen-foot highway, collided. According to the petition, the sand ridge and the sand pile were on the plaintiff’s side of the highway. He does not allege, however, that his car struck the sand pile, or that as he traveled along the highway he ever reached it, struck it, veered away from it, nor what did happen, nor does he make any such allegations with respect to the other car. It is not made to appear in any manner how the accident occurred, or that any alleged defect in the highway caused it. The rule that a pleader is entitled to a liberal construction of his pleadings and to all inferences that may be drawn from well-pleaded facts, does not help the plaintiff, for there is nothing pleaded from which it may even be inferred the alleged defect was the legal cause *260of the accident. Lacking any such allegations the petition failed to state a cause of action against the defendant and its demurrer should have been sustained.
I am authorized to say that Mr. Chief Justice Dawson and Mr. Justice Harvey concur in the foregoing dissenting opinion.